Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert C. Heffner, Jr., appeals from the district court’s order granting summary judgment in favor of the Defendants on his action challenging the validity of an underlying debt for unpaid homeowners’ association dues. We have reviewed the record before this court as well as the parties’ briefs and find no error in the district court’s judgment. Accordingly, we affirm for the reasons stated by the district court. Heffner v. Brooksquare Condominium, No. 8:11-cv-03369-PJM (D.Md. June 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.